 
ACQUISITION AGREEMENT
 
 
    This Acquisition Agreement (“Agreement”) made on this 30th  day of November
, 2010, by and among Infrared Systems International, a public corporation
organized under the laws of Nevada (the "Company" or “Buyer”), with its
principal place of business at 4550 NW Newberry Hill Road, Suite 202,
Silverdale, Washington 98383, and AquaLiv, Inc. (“ACQUIRED COMPANY”), a
corporation organized under the laws of Washington State, with its principal
place of business at 8294  28th Ct. NE, Suite 500, Lacey, WA 98516, and Craig
Hoffman (Seller), an individual, located at 8294  28th Ct. NE, Suite 500, Lacey,
WA 98516.
 
 
Background
 
    The Company and ACQUIRED COMPANY desire to enter into a transaction whereby
the Company acquires 50% of the shares of ACQUIRED COMPANY, consisting of 50,000
Common shares, in exchange for Four Hundred Thousand ($400,000) Dollars, to be
paid in the form of the Company’s Preferred A Shares to Seller (the “Stock”).
 
Terms of Agreement
 
    In consideration of the mutual promises, covenants and representations
contained herein, the parties herewith agree as follows:


ARTICLE I
ACQUISITION TERMS


1.01 Acquisition. The Company will acquire 50% of the shares of ACQUIRED COMPANY
and all preexisting assets as specified in Exhibit A and with all preexisting
liabilities, provided such liabilities have been disclosed on the attached
Exhibit A.   In the event Company should be notified of a preexisting liability
which has not been disclosed on Exhibit A, and which was not already known by
Craig Hoffman as President of ACQUIRED COMPANY, then Seller shall remain liable
for such preexisting liability.


1.02 Compensation. In exchange, Seller shall receive Four Hundred Thousand
($400,000) Dollars, to be paid in the form of Four Hundred Thousand (400,000) of
the Company’s Preferred A shares valued at $1.00 per share, upon the
Closing.  Preferred A shares may be converted into Common shares at a 20%
discount to market upon the applicable holding periods.


1.03 Closing.  The Closing of this transaction will take place on or before
December 15, 2010, under the terms described in Article IV of this Agreement,
unless mutually extended by the parties and shall be subject to a thirty day due
diligence period.


1.04
Post-Closing Operations.  After the Closing, ACQUIRED COMPANY will be a jointly
owned subsidiary of the Company subject to the terms and conditions outlined in
this Agreement.   ACQUIRED COMPANY shall be responsible to report to the Company
all financial matters and newsworthy events as they materialize, as Seller
recognizes Company is a publicly traded company and has certain material
obligations of disclosure pursuant to state and federal laws, statutes and
regulations.

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY/BUYER


The Company/BUYER represents and warrants to ACQUIRED COMPANY and Seller the
following:


2.01           Organization.   The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Nevada and
has all necessary corporate powers to own properties and carry on its business.
All actions taken by the incorporators, Directors and/or shareholders of Company
have been valid and in accordance with all applicable laws.


2.02           Capital. The authorized capital stock of Company consists of
500,000,000 shares of Common Stock, of which approximately 196,743,870 shares
are issued and outstanding and 50,000,000 shares of Preferred Stock, of which
2,000,000 shares have been designated as Preferred A shares.  Of the Preferred A
shares, 750,000 shares are issued and outstanding, with 285,618 shares vested.
The Preferred A shares shall be convertible into common stock of the Company at
a 20% discount to market, shall carry no voting rights until converted and the
holder shall not be permitted to convert any amount that, after conversion,
would cause the holder to hold greater than 10% of the issued and outstanding
common stock of the Company.  All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement. At the Closing, there
may be outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating the Company to issue
or transfer from treasury any additional shares of its capital stock.  None of
the outstanding shares of the Company are subject to any stock restriction
agreements, other than that defined above.


2.03          Financial Statements.   The unaudited balance sheet as of June 30,
2010 and the related statements of income and retained earnings for the periods
then ended fairly present the financial position of the Company as of the dates
of the balance sheets included in the financial statements, and the results of
its operations for the period indicated.


2.04           Tax Returns.  Within the times, and in the manner prescribed by
law, the Company (exclusive of any of its subsidiaries) has filed all federal,
state, and local tax returns required by law. The Company has paid, or will pay
by the Closing, all taxes, assessments, and penalties due and payable. There are
no present disputes as to taxes of any nature payable by the Company as of the
Closing, and there shall be no taxes of any kind, due or owing.


2.05           Ability to Carry Out Obligations.  Company has the right, power,
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement by the Company and the performance
by the Company of its obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation or any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company is a party or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required or
(c) an event that would result in the creation or imposition of any lien,
charge, or encumbrance on any asset of Company or upon the Shares.


2.06           Full Disclosure.  None of the representations and warranties made
in this Agreement by the Company, or on its behalf, contains or will contain any
untrue statement of a material fact or omit any material fact the omission of
which would be misleading.


2.07           Compliance with Laws.  The Company has complied with all, and is
not in violation of any, federal, state, or local statute, law, or regulation.
The Company has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.


2.08           Litigation. The Company is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation. To the best of Company’s knowledge, there is no
basis for any such action or proceeding, and no such action or proceeding is
threatened against the Company.  The Company is not subject to, or in default
with respect to any order, writ, injunction, or decree of any federal, state,
local, or foreign court, department, agency, or instrumentality.


2.09           Conduct of Business.  Prior to the Closing, the Company shall not
(i) amend its Certificate of Incorporation or Bylaws, other than to restructure
the Company for this acquisition, (ii) declare dividends or redeem or sell stock
or other securities, except as part of completing this transaction, (iii) incur
any liabilities, (iv) acquire any assets, enter into any contract, or guarantee
obligations of any third party, or (v) enter into any other transaction, which
is outside the bounds of its customary and ordinary operations.


2.10           Exempt Transaction.  Buyer understands that the offering and sale
of the Stock is intended to be exempt from registration under the Act and exempt
from registration or qualification under any state law.


2.11           Authority. Buyer represents that it has full power and authority
to enter into this Agreement. This Agreement has been duly and validly executed
and delivered by Buyer, and upon the execution and delivery by Seller of this
Agreement and the performance by Seller of its obligations herein, will
constitute, a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforcement may be limited by
bankruptcy or insolvency laws or other laws affecting enforcement of creditors’
rights or by general principles of equity.


2.12           Investment Purpose. The Stock to be purchased by Buyer hereunder
will be acquired for investment for Buyer’s own account, not as a nominee or
agent, and not with a view to the public resale or distribution thereof, and
Buyer has no present intention of selling, granting any participation in, or
otherwise distributing the same.


2.13           Due Diligence.  Buyer has conducted his own due diligence with
respect to ACQUIRED COMPANY and its liabilities and believes it has enough
information upon which to base an investment decision in the Stock.  Buyer
acknowledges that Seller has made no representations with respect to the
existence or non-existence of liabilities in the Company.


2.14           Investment Experience. The Buyer understands that the purchase of
the Stock involves substantial risk.  The Buyer (a) has experience as a Buyer in
securities of companies in the development stage and acknowledges that he can
bear the economic risk of Buyer’s investment in the Stock and (b) has such
knowledge and experience in financial, tax, and business matters so as to enable
Buyer to evaluate the merits and risks of an investment in the Stock, to protect
Buyer’s own interests in connection with the investment, and to make an informed
investment decision with respect thereto.


2.15           No Oral Representations. No oral or written representations have
been made other than as stated, or in addition to those stated, in this
Agreement, and Buyer is not relying on any oral statements made by Seller, or
any of Seller's representatives or affiliates, in purchasing the Stock.


2.16           Restricted Securities. Buyer understands that the Stock is
characterized as “restricted securities” under the Act inasmuch as they were
acquired from the Seller in a transaction not involving a public offering and
that under the Act, and applicable regulations thereunder.


2.17           Opinion Necessary. Buyer acknowledges that if any transfer of the
Stock is proposed to be made in reliance upon an exemption under the Act, the
Company may require an opinion of counsel satisfactory to the Company that such
transfer may be made pursuant to an applicable exemption under the Act.  Buyer
acknowledges that a restrictive legend appears on the Stock and must remain on
the Stock until such time as it may be removed under the Act.




2.18           Truth of Representations.  All of these representations shall be
true as of the Closing and shall survive the Closing for a period of one year.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ACQUIRED COMPANY and SELLER


ACQUIRED COMPANY and SELLER represents and warrants to the Company the
following:


3.01           Organization. ACQUIRED COMPANY is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Washington
and has all necessary corporate powers to own properties and carry on its
business. All actions taken by the incorporators, directors and/or shareholders
of ACQUIRED COMPANY have been valid and in accordance with all applicable laws.


3.02           Capital. The authorized capital stock of ACQUIRED COMPANY
consists of 100,000 Shares of Common stock, of which 100,000 shares are issued
and outstanding.  All outstanding shares are fully paid and non-assessable, free
of liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement. At the Closing, there will not be any
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating ACQUIRED COMPANY to issue or transfer
from treasury any additional shares of its capital stock.  None of the
outstanding shares of ACQUIRED COMPANY are subject to any stock restriction
agreements.


3.03                      Financial Statements.  The unaudited balance sheet
of  as of September 30, 2010  and the related statements of income and retained
earnings for the period then ended fairly present the financial position of
ACQUIRED COMPANY as of the date of the balance sheet included in the financial
statements, and the results of its operations for the period indicated.


3.04           Tax Returns.  Within the times and in the manner prescribed by
law, ACQUIRED COMPANY has filed all federal, state, and local tax returns
required by law. ACQUIRED COMPANY has paid, or will pay by the Closing, all
taxes, assessments, and penalties due and payable. There are no present disputes
as to taxes of any nature payable by ACQUIRED COMPANY as of the Closing, and
there shall be no taxes of any kind due or owing.


3.05           Ability to Carry Out Obligations.  ACQUIRED COMPANY has the
right, power, and authority to enter into and perform its obligations under this
Agreement. The execution and delivery of this Agreement by ACQUIRED COMPANY and
the performance by ACQUIRED COMPANY of its obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which ACQUIRED COMPANY is a party or by which they
may be bound, nor will any consents or authorizations of any party other than
those hereto be required or (c) an event that would result in the creation or
imposition of any lien, charge, or encumbrance on any asset of ACQUIRED COMPANY
or upon the Shares.


3.06           Full Disclosure.  None of the representations and warranties made
in this Agreement by ACQUIRED COMPANY, or on behalf of ACQUIRED COMPANY,
contains or will contain any untrue statement of a material fact or omit any
material fact the omission of which would be misleading.


3.07           Compliance with Laws.  ACQUIRED COMPANY has complied with all,
and is not in violation of any, federal, state, or local statute, law, or
regulation. ACQUIRED COMPANY has complied with all federal and state securities
laws in connection with the offer, sale and distribution of its securities. The
ACQUIRED COMPANY will not be in violation of any term of the ACQUIRED COMPANY’s
Articles or Bylaws, nor will the ACQUIRED COMPANY be in violation of or in
default in any material respect under the terms of any mortgage, indenture,
contract, agreement, instrument, judgment, or decree, the violation of which
would have a material adverse effect on the ACQUIRED COMPANY as a whole, and to
the knowledge of the ACQUIRED COMPANY, is not in violation of which would have a
material adverse effect of the ACQUIRED COMPANY.  The execution, delivery and
performance of and compliance with this Agreement and the issuance and sale of
the Shares will not (a) result in any such violation, or (b) be in conflict with
or constitute a default under any such term, or (c) result in the creation of
any mortgage, pledge, lien, encumbrance or change upon any of the properties or
assets of the ACQUIRED COMPANY pursuant to any such term


3.08           Title to Stock.  Seller is the sole record and beneficial owner
of the Acquired Company Shares and has sole dispositive authority with respect
to the Stock.  Seller has not granted any person a proxy with respect to the
Acquired Company Shares that has not expired or been validly withdrawn.  The
sale and delivery of the Acquired Company Shares to Buyer pursuant to this
Agreement will vest in Buyer legal and valid title to the Acquired Company
Shares, free and clear of all liens, security interests, adverse claims or other
encumbrances of any character whatsoever (“Encumbrances”) (other than
Encumbrances created by Buyer and restrictions on re-sales of the Acquired
Company Shares under applicable securities laws).


3.09           Organization and Standing.  ACQUIRED COMPANY is and will at the
time of Closing be a corporation duly organized, validly existing, and in good
standing under the laws of the State of Washington  and will have all requisite
corporate power and authority to carry on its business as proposed to be
conducted.


3.10           Litigation. ACQUIRED COMPANY is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation. To the best of ACQUIRED COMPANY’s knowledge, there
is no basis for any such action or proceeding, and no such action or proceeding
is threatened against ACQUIRED COMPANY.  ACQUIRED COMPANY is not subject to or
in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.


3.11           Conduct of Business.  Prior to the Closing, ACQUIRED COMPANY
shall not (i) amend its Certificate of Incorporation or Bylaws, (ii) declare
dividends or redeem or sell stock or other securities, except as part of
completing this transaction, (iii) incur any liabilities, (iv) acquire any
assets, enter into any contract, or guarantee obligations of any third party, or
(v) enter into any other transaction without notification in writing to the
Company.


3.12           Truth of Representations.  All of these representations shall be
true as of the Closing and shall survive the Closing for a period of one year.


ARTICLE IV
THE CLOSING


4.01                      Closing.  The Closing of this transaction will occur
when all of the documents and consideration described below have been delivered
to each party. Unless the Closing of this transaction takes place by December
15, 2010, or such other date mutually agreed to, either party may terminate this
Agreement.


4.02           Conditions to Closing.  The obligations of the Buyer to purchase
the Shares at the Closing are subject to the fulfillment to its satisfaction, on
or prior to the Closing, of the following conditions, any of which may be waived
in accordance with the provisions of subsection 14 hereof.


a.           Representations and Warranties Correct; Performance of
Obligations.  The representations and warranties made by the ACQUIRED COMPANY
and Seller in Section 3 hereof shall be true and correct when made and at the
Closing.  The ACQUIRED COMPANY’s business and assets shall not have been
adversely affected in any material way prior to the Closing.  The ACQUIRED
COMPANY shall have performed in all material respects all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing.


b.           Consents and Waivers.  The ACQUIRED COMPANY shall have obtained in
a timely fashion and all consents, permits and waivers necessary or appropriate
for consummation of the transactions contemplated by this Agreement.


4.02           Documents to be Delivered at Closing. The following documents, in
form reasonably acceptable to the parties, shall be delivered:


4.02.1     Document to be Delivered by Company:


(i)  
Certificate of Incorporation, as amended;

 
(ii)  
Bylaws, as amended; and

 
(iii)  
Board Resolutions approving this transaction.

 
(iv)  
400,000 Preferred A Shares to Seller

 


 
4.02.2     Document to be Delivered by ACQUIRED COMPANY and Seller:


(v)  
Certificate of Incorporation, as amended;

 
(vi)  
Bylaws, as amended; and

 
(vii)  
Board Resolutions approving this transaction.

 
(viii)  
Bill of Sale for shares

 
ARTICLE V
REMEDIES


5.01            Arbitration.   Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Nevada  in accordance with the Rules
of the American Arbitration Association then existing, and judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.


5.02           Payment Default Clause.  Failure or delay to complete any payment
or exchange within thirty (30) days of the closing of this definitive Agreement,
as described in Article 1.02 of this Agreement, shall result in the termination
of this Agreement. Upon such termination, all shares exchanged will be returned
to the original parties, where each party will bear its own cost in reversion.


5.03           Other Remedies. The forgoing indemnification provision is in
addition to, and not derogation of, any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.


ARTICLE VI
MISCELLANEOUS


6.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


6.02            No Oral Change.  This Agreement and any provision hereof may not
be waived, changed, modified, or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


6.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


6.04           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings, whether written or oral.


6.05           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties as originals.


6.06           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if faxed to and
then mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, or on the second day if faxed, and
properly addressed or faxed as follows:


IF TO ACQUIRED COMPANY:


Craig Hoffman
AquaLiv, Inc.
8294  28th Ct. NE, Suite 500
Lacey, WA 98516
Facsimile: 800-794-6976




IF TO COMPANY:


Bill Wright
Infrared Systems International
4550 NW Newberry Hill Road, Suite 202
Silverdale, WA 98383
Facsimile: 360-692-2798


IF TO SELLER:


Craig Hoffman
AquaLiv, Inc.
8294  28th Ct. NE, Suite 500
Lacey, WA 98516
Facsimile: 800-794-6976
 
6.07          Binding Effect.  This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


6.08          Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for a
period of one year.


6.09           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


6.10           Counterpart Signatures. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


6.11           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision, which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.




6.12           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Seller and the Buyer.  No delay
or omission to exercise any right, power, or remedy accruing to Buyer, upon any
breach, default or noncompliance of Seller under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring.  All remedies,
either under this Agreement, by law, or otherwise afforded to Buyer, shall be
cumulative and not alternative.


6.13           Further Assurances.  From and after the date of this Agreement,
upon the request of the Buyer or Seller, Buyer and Seller shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


6.14           Finder’s Fees and Other Fees.


a.           The ACQUIRED COMPANY (i) represents and warrants that it has
retained no finder or broker in connection with the transactions contemplated by
this Agreement, and (ii) hereby agrees to indemnify and to hold Buyer harmless
from and against any liability for commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which the
ACQUIRED COMPANY, or any of its employees or representatives, is responsible.


b.           The Buyer (i) represents and warrants that the Buyer has retained
no finder or broker in connection with the transactions contemplated by the
Agreement, and (ii) hereby agrees to indemnify and to hold the ACQUIRED COMPANY
harmless from and against any liability for any commission or compensation in
the nature of a finder’s fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or assessed liability)
for which such Buyer is responsible.


c.           The Seller (i) represents and warrants that the Seller has retained
no finder or broker in connection with the transactions contemplated by the
Agreement, and (ii) hereby agrees to indemnify and to hold the ACQUIRED COMPANY
harmless from and against any liability for any commission or compensation in
the nature of a finder’s fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or assessed liability)
for which such Seller is responsible.


 
6.15           Attorney’s.  All parties acknowledge and agree that: (a) the
parties are executing this Agreement voluntarily and without any duress or undue
influence; (b) the parties have carefully read this Agreement and have asked any
questions needed to understand the terms, consequences, and binding effect of
this Agreement and fully understand them; and (c) the parties have sought the
advice of an attorney of their respective choice if so desired prior to signing
this Agreement.
 
In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.
 
Signatures:


AquaLiv, Inc.



/s/Craig Hoffman__________
Craig Hoffman, CEO
 
Infrared Systems International
 
/s/William M. Wright_______
William M. Wright, CEO
 
Craig Hoffman
 
/s/Craig Hoffman__________
Craig Hoffman, Individually
 


EXHIBIT A


ASSETS


TBD


All other assets, accounts receivable, and cash identified on 9/30/2010 Balance
Sheet.
 
LIABILITIES


All liabilities identified on 9/30/2010 Balance Sheet.

